DETAILED ACTION
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by anticipated Zou (US 2019/0245164 A1).
Regarding claim 1, Zou shows a display apparatus (see FIG. 2e with respect to FIG. 4), comprising: a rigid display panel (LHS of element 29 i.e. non-bend portion) disposed on a substrate (element 26); and a flexible or foldable display panel (RHS of element 29 i.e. bend portion) disposed on the substrate(element 26), wherein the flexible or foldable display panel is adjacent to the rigid display panel (see FIG. 2e with respect to FIG. 4).
Regarding claim 2, Zou shows a display apparatus (see FIG. 2e with respect to FIG. 4) further comprising: a transparent film (pixels 24 comprises transparent materials) received on the rigid display panel and the flexible or foldable display panel (see FIG. 2e with respect to FIG. 4).
Regarding claim 3, Zou shows a display apparatus (see FIG. 2e with respect to FIG. 4), wherein the rigid display panel is a first rigid display panel adjacent to a first edge of the flexible or foldable display panel, and the display apparatus further comprises: a second rigid display panel disposed on the substrate, adjacent to a second 
Regarding claim 4, Zou shows a display apparatus (see FIG. 2e with respect to FIG. 4), wherein the first rigid display panel is connected to the flexible or foldable display panel with a wavy connector, and wherein the second rigid display panel is connected to the flexible or foldable display panel with a wavy connector (see FIG. 2e with respect to FIG. 4).  
Regarding claim 5, Zou shows a display apparatus (see FIG. 2e with respect to FIG. 4), wherein the first rigid display panel is connected to the substrate with a wavy connector, and wherein the second rigid display panel is connected to the substrate with a wavy connector (see FIG. 2e with respect to FIG. 4 and related text).
Regarding claim 6, Zou shows a display apparatus (see FIG. 2e with respect to FIG. 4), wherein the rigid display panel comprises a liquid-crystal display panel, an organic light-emitting diode panel, mini-light-emitting diode panel, a micro-light-emitting diode panel, or a nano light-emitting diode panel (see FIG. 2e with respect to FIG. 4 and related text).
Regarding claim 7, Zou shows a display apparatus (see FIG. 2e with respect to FIG. 4), wherein the flexible or foldable display panel comprises a mini-light-emitting diode panel, a micro-light-emitting diode panel, or an organic light-emitting diode panel (see FIG. 2e with respect to FIG. 4 and related text).
Regarding claim 8, Zou shows a method for making a viewing apparatus (see FIG. 2e with respect to FIG. 4), disposing a foldable screen on a surface of a foldable substrate material; and disposing a rigid screen on the surface of the foldable substrate 
Regarding claim 9, Zou shows a method for making a viewing apparatus (see FIG. 2e with respect to FIG. 4), wherein the rigid screen is a first rigid screen, the first rigid screen is at a first side of the surface of the foldable substrate material, and the foldable screen is at a center portion of the surface of the foldable substrate material, next to the first side (see FIG. 2e with respect to FIG. 4 and related text).  
Regarding claim 10, Zou shows a method for making a viewing apparatus (see FIG. 2e with respect to FIG. 4), further comprising: disposing a second rigid screen on the surface of the foldable substrate material, wherein the second rigid screen is at a second side of the surface of the foldable substrate material, opposite the first side and next to the center portion, and the foldable screen and the second rigid screen are in contact and form a second indistinguishable seam (see FIG. 2e with respect to FIG. 4 and related text). 
Regarding claim 11, Zou shows a method for making a viewing apparatus (see FIG. 2e with respect to FIG. 4), wherein the first rigid screen and the second rigid screen each comprise an organic light-emitting diode screen (see FIG. 2e with respect to FIG. 4 and related text). 
Regarding claim 12, Zou shows a method for making a viewing apparatus (see FIG. 2e with respect to FIG. 4), wherein the foldable screen comprises a micro-light- emitting diode screen or a mini-light-emitting diode screen (see FIG. 2e with respect to FIG. 4 and related text). 
 
Regarding claim 13, Zou shows a method for making a viewing apparatus (see FIG. 2e with respect to FIG. 4), further comprising: filling an area above the foldable 
Regarding claim 14, Zou shows a method for making a viewing apparatus (see FIG. 2e with respect to FIG. 4), wherein the encapsulation material is filled to a height of the first rigid screen and the second rigid screen (see FIG. 2e with respect to FIG. 4 and related text). 
Regarding claim 15, Zou shows a method for making a viewing apparatus (see FIG. 2e with respect to FIG. 4), further comprising: applying a foldable film overtop the first rigid screen, second rigid screen, and encapsulation material (see FIG. 2e with respect to FIG. 4 and related text). 
Regarding claim 16, Zou shows a method for making a viewing apparatus (see FIG. 2e with respect to FIG. 4), wherein the first rigid screen and the second rigid screen each comprise a liquid-crystal display screen (see FIG. 2e with respect to FIG. 4 and related text). 
 Regarding claim 17, Zou shows a method for making a viewing apparatus (see FIG. 2e with respect to FIG. 4), wherein the foldable screen is coplanar with a backlight of the first rigid screen (see FIG. 2e with respect to FIG. 4 and related text). 
Regarding claim 18, Zou shows a screen apparatus (see FIG. 2e with respect to FIG. 4), comprising: a first rigid display at a first end of a surface of a flexible substrate; a second rigid display at a second end of the surface of the flexible substrate; and a flexible display on the surface of the flexible substrate, between the first rigid display and the second rigid display, wherein a first section of the flexible substrate underneath the flexible display is thicker than a second section of the flexible substrate underneath the first rigid display or the second rigid display, and the first rigid display and second rigid display, and flexible display are covered with a protective foldable layer (see FIG. 2e with respect to FIG. 4 and related text). 
Regarding claim 19, Zou shows a screen apparatus (see FIG. 2e with respect to FIG. 4), comprising wherein the protective foldable layer modifies a refractive index of the screen (see FIG. 2e with respect to FIG. 4 and related text). 
Regarding claim 20, Zou shows a screen apparatus (see FIG. 2e with respect to FIG. 4), wherein the flexible substrate is a thin film transistor substrate (see FIG. 2e with respect to FIG. 4 and related text). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893